Case 4:15-cr-20152-TGB-MJH ECF No. 239, PageID.1656 Filed 03/25/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION




 UNITED STATES OF AMERICA,                       4:15-CR-20152-TGB


                   Plaintiff,
                                           ORDER GRANTING REQUEST
                                            FOR EXTENSION OF TIME
       vs.


 (3) CHRISTOPHER BLACKWELL,


                   Defendant.


      The Court has received and reviewed Petitioner Blackwell’s Motion

for extension of time to supplement his § 2255 motion. The request is

granted.

      Accordingly, it is ORDERED that:

      (1) Petitioner Blackwell shall submit a statement describing the

      grounds he believes supports his request for habeas relief

      by no later than August 9, 2021;
Case 4:15-cr-20152-TGB-MJH ECF No. 239, PageID.1657 Filed 03/25/21 Page 2 of 2




      (2) Petitioner Blackwell may also include a request for the

      appointment of counsel explaining why he believes his petition

      requires the assistance of counsel;

      (3) If no supplement is filed within this time frame, this Petition

      will be dismissed.

      DATED this 25th day of March, 2021.


                                    BY THE COURT:



                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge
